                                                                                FILED
                                                                             SEP      3 2021
                                                                          PETERA. MOORE, JR., CLERK
                                                                           US DIST8<,, COURT, EDNC
                                                                         BY _   _  ..=-_ _ DEP CLK




                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION


UNITED STATES OF AMERICA,               )    CASENO.:     4:2}~ fhi-/l07-RT
                                                                  .J
                                        )
           V.                           )
                                        )
TRENTON L. MURRAY.                      )    CRIMINAL INFORMATION


  The United States Attorney charges that:

  On or about 29 July 2021, in the Eastern District of North Carolina, at Marine

Corps Air Station Cherry Point, a place within the special maritime and territorial

jurisdiction of the United States, the Defendant, TRENTON L. MURRAY, did enter

Marine Corps Air Station Cherry Point, a military installation, for a purpose

prohibited by lawful regulation, to wit: entering the BT-11 Restricted Bombing

Range Prohibited Area by boat, in violation of Title 18, United States Code, Section

1382.


                                       G. NORMAN ACKER, III
                                       Acting United States Attorney



                                By:
                                       MARK J. MARSELLA
                                       Special Assistant U.S. Attorney
                                       Criminal Division




        Case 4:21-mj-01107-RJ Document 1 Filed 09/03/21 Page 1 of 1
